     JONATHAN K. LEVINE (SBN 220289)
 1
     jkl@pritzkerlevine.com
 2   ELIZABETH C. PRITZKER (SBN 146267)
     ecp@pritzkerlevine.com
 3   PRITZKER LEVINE LLP
     1900 Powell Street, Suite 450
 4   Emeryville, CA 94608
 5   Telephone: (415) 692-0772
     Facsimile: (415) 366-6110
 6
   THOMAS J. MCKENNA (admitted pro hac vice)
 7 tjmckenna@gme-law.com
   GREGORY M. EGLESTON (pro hac vice pending)
 8 gegleston@gme-law.com
   GAINEY McKENNA & EGLESTON
 9 501 Fifth Avenue, 19th Floor
   New York, NY 10017
10 Telephone: (212) 983-1300
   Facsimile: (212) 983-0383
11
   Attorneys for Plaintiff Alan Bankhalter
12

13

14                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                       OAKLAND DIVISION
16
   IN RE APPLE INC. STOCKHOLDER                   )   Lead Case No. 4:19-cv-05153-YGR
17 DERIVATIVE LITIGATION                          )
                                                  )   (Consolidated with Cases No. 4:19-cv-05863-
   ______________________________________
18                                                )   YGR, 4:19-cv-05881-YGR, and 4:19-cv-
                                                  )   08246-YGR)
19 This Document Relates To:                      )
   ALL ACTIONS.                                   )
20                                                )
                                                  )   NOTICE OF NOTICE OF VOLUNTARY
21                                                )   DISMISSAL OF CLAIMS WITHOUT
                                                  )   PREJUDICE PURSUANT TO RULE 41(A).
22                                                )

23

24

25

26
27

28                          NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS
                          WITHOUT PREJUDICE PURSUANT TO RULE 41(a)(1)(a)(i)
                                   Lead Case No. 4:19-cv-05153-YGR
 1          Pursuant to Rule 41(a)(1)(a)(i) of the Federal Rules of Civil Procedure, Plaintiff Alan Bankhalter

 2 hereby gives notice of the voluntary dismissal without prejudice of his claims in the above captioned case,

 3 the parties to bear their own fees and costs.

 4

 5 Dated: July 1, 2020

 6                                                       Respectfully submitted,

 7                                                       PRITZKER LEVINE LLP

 8                                                       By: /s/ Jonathan K. Levine
                                                         Jonathan K. Levine (SBN 220289)
 9
                                                         Elizabeth C. Pritzker (SBN 146267)
10                                                       1900 Powell Street, Suite 450
                                                         Emeryville, California 94608
11                                                       Telephone: (415) 692-0772
                                                         Facsimile: (415) 366-6110
12                                                       Email: jkl@pritkzkerlevine.com
13                                                               ecp@pritzkerlevine.com

14                                                       GAINEY McKENNA & EGLESTON
                                                         Thomas J. McKenna (admitted pro hac vice)
15                                                       Gregory M. Egleston (pro hac vice pending)
                                                         501 Fifth Avenue, 19th Floor
16                                                       New York, New York 10017
                                                         Telephone: (212) 983-1300
17                                                       Facsimile: (212) 983-0383
                                                         E-mail: tjmckenna@gme-law.com
18                                                               gegleston@gme-law.com

19
                                                         Attorneys for Plaintiff Alan Bankhalter
20

21

22

23

24

25

26
                                                       -1-
27
                                NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS
28                            WITHOUT PREJUDICE PURSUANT TO RULE 41(a)(1)(a)(i)
                                       Lead Case No. 4:19-cv-05153-YGR
